DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Pre-Brief Appeal Conference decision made on 10/30/2020, prosecution is reopened and claims 1-20 submitted on 04/16/2020 are examined on the merits.

Response to Amendment
The Applicant presented persuasive arguments in the Notice of Appeal filed on 09/15/2020, the 35 USC 103 rejections based on Heeren US 2016/0113722 A1 and Lumpkin US 2010/0004642 A1 are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Heeren (US 2016/0113722 A1 and US 10,039,669) discloses a vitrectomy tool; as shown in Fig. 3A-3B, comprising a tubular member adapted to perform a medical procedure, a sheath member surrounding a portion of the tubular member, an optical fiber in between the tubular member and the sheath member, and the sheath member further comprising an opening in a 
Accordingly, the prior art reference, alone and in combination, fail to teach a surgical probe wherein a portion of the outer surface of the tubular member and at least a portion of an inner surface of the sheath member are sealed together such that the tubular member and sheath member are fixed relative to each other, in combination with other claimed elements as recited in independent claims 1, 15 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diao et al. (US 2018/0132963 and US 10,869,735) is a related reference from the same assignee which teaches a vitrectomy probe having the claimed structures as recited in at least independent claim 10, including wherein at least a portion of the outer surface of the tubular member and at least a portion of an inner surface of the sheath member are sealed together such .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 13, 2021